Exhibit 10.1

MEMORANDUM OF AGREEMENT

Dated: September 29, 2010

SEAHAWK DRILLING LLC, of 5 Greenway Plaza, Suite 2700, Houston, Texas 77046, a
limited liability corporation organized under the laws of Delaware, (hereinafter
called the “Seller”),

has agreed to sell, and

Essar Oilfield Services India Ltd., of Essar House, 11, K.K. Marg., Mahalaxmi,
Mumbai 400 034, India, a limited liability corporation organized under the laws
of India (hereinafter called the “Buyer”),

has agreed to buy,

the Bethlehem Mat Slot 250 design jackup “SEAHAWK 2505” (hereinafter called the
“Unit”) as more particularly described in Appendix 1 to this Memorandum of
Agreement (hereinafter called the “Agreement”) on the following terms and
conditions (and, in particular, subject to the fulfilment of all of the
conditions specified in Clause 13 hereof):

 

1. Purchase Price:

The total price for the Unit shall be as set forth in Clause 1 of Appendix 3
(hereinafter called the “Purchase Price”).

 

2. Deposit:

As security for the fulfilment of this Agreement and as set forth in Clause 2 of
Appendix 3, the Buyer shall pay the Seller a deposit, free of bank and other
charges and withholdings (hereinafter called the “Deposit”) into an escrow
account with a reputable financial institution nominated by the Seller and Buyer
(hereinafter called the “Escrow Agent”) on the same day as the signing of this
Agreement. The terms of the escrow arrangement with the Escrow Agent shall be
mutually agreed by the parties and will be reflected in a separate escrow
agreement but shall provide for the release of the Deposit (and interest earned
thereon) as set forth in this Agreement. The Deposit shall be released to either
the Buyer or the Seller as provided in Clause 4(c)(i), Clause 10 or Clause 13.

Once the Deposit has been placed by the Buyer and this Agreement has been
signed, the Buyer shall, at their own risk (including without limitation the
risk that the consummation of the sale of the Unit contemplated by this
Agreement (hereinafter called the “Closing”) does not occur after a bid has been
submitted or won) and at their own expense and in their own name, shall offer
the Unit for Charter Hire of One 150 FT. Mat Supported Type Offshore Jack Up Rig
and One 600 FT. Floater against Tender No.
MR/DS/MAT/CT/RIGS/CH/MAT-FLOATER/49(308)/2010 /P46JC10007 by Oil and



--------------------------------------------------------------------------------

Natural Gas Corporation (hereinafter called the “ONGC Tender”). For the
avoidance of doubt, the Buyer (a) is not authorized to, and shall not,
(i) assume or create any obligation, liability, or responsibility, expressed or
implied, on behalf of or in the name of the Seller or any of their affiliates or
related companies or (ii) bind the Seller or any of their affiliates or related
companies in any manner whatsoever and (b) shall not hold themselves out as an
agent or legal representative of the Seller or any of its affiliates or related
companies. The Seller agrees and undertakes that it has not and shall not offer
the Unit for sale to another entity for purposes of the ONGC Tender. From the
date of this Agreement until the date that the Seller receives written
notification from the Buyer that the Unit has been confirmed by Oil and Natural
Gas Corporation (hereinafter called “ONGC”) to be technically qualified under
the requirements of the ONGC Tender (such date, hereinafter called the “TQ
Date”), the Seller shall have the right to bid the Unit for a new charter, other
contract of employment or sale (so long as such sale is not to any entity
submitting an ONGC Tender). Beginning on the TQ Date and ending five
(5) calendar days later (such period hereinafter called the “Option Period”),
the Seller shall have the option in its sole discretion to terminate the
Agreement. Following the Option Period, the Seller’s right to terminate the
Agreement in accordance with this provision shall expire (for the avoidance of
doubt, this Clause 2 shall not affect any other termination rights under this
Agreement). If the Seller does not terminate the Agreement pursuant to this
Clause 2 during the Option Period, then until the Termination Date the Seller
shall not have the right to sell the Unit.

 

3. Inspections

The Buyer has inspected and accepted the Unit and its classification records,
and the sale is outright and definite, subject only to the terms and conditions
of this Agreement.

 

4. Time & Place of Delivery

 

  a) “As is, where is” Sale

The Unit shall be delivered and taken over by the Buyer “as is, where is” in
U.S. federal waters, whether in or out of class and whether subject to
conditions and/or recommendations of class or otherwise, with no warranty
(either express or implied) that the Seller shall or is obliged to deliver the
Unit in class or in any other condition whatsoever. The items listed in Appendix
2 (collectively, hereinafter called “Included Items”), shall be delivered and
taken over by the Buyer “as is, where is,” with no warranty (either express or
implied) that the Seller shall or is obliged to deliver them in any particular
condition whatsoever.

 

  b) Seller shall be responsible for preparing the Unit for tow at Buyer’s
additional expense.

 

- 2 -



--------------------------------------------------------------------------------

  c) Total Loss and Partial Loss

 

  (i) Should the Unit become a total or constructive total loss before delivery,
the Deposit (together with interest earned thereon (unless the loss is not
within Seller’s control)) shall be released to the Buyer, whereafter this
Agreement shall be null and void and neither party shall have any claim of
whatsoever nature against the other.

 

  (ii) Should the Unit suffer damage not constituting a total loss prior to
delivery, the Seller shall notify the Buyer thereof as soon as reasonably
practicable. The Seller shall be entitled (but not obligated) to effect repairs
on the Unit prior to delivery.

 

5. Closing and Documentation

The Deposit (together with interest earned thereon) shall be released to the
Seller, and the Buyer shall pay the balance of the Purchase Price in full, to an
account of the Seller (to be notified to the Buyer by the Seller not later than
fifteen (15) calendar days prior to Closing) on Closing such that, at Closing,
the Seller receive the full Purchase Price (free of bank and other charges and
withholdings). The Closing shall be within thirty (30) calendar days after all
of the conditions specified in Clause 13 hereof have been fulfilled and the Unit
is ready for delivery in accordance with the terms and conditions of this
Agreement.

The place of documentary closing shall be the Seller’s offices (or at such other
place as the Buyer and the Seller may mutually agree).

On the date that the Closing occurs (hereinafter called the “Closing Date”), in
exchange for payment of the Purchase Price as set forth above and for the other
payments required by this Agreement to be made at Closing (including without
limitation pursuant to Clause 4), the Seller shall ensure that the Buyer receive
the following delivery documents for the Unit:

 

  a) a Legal Bill of Sale, warranting that the Unit is free from all
encumbrances and maritime liens or any other debts or claims whatsoever, duly
notarially attested and apostilled and in a form acceptable to the Vanuatu flag;

 

  b) if the Unit is registered in a Ship Registry, a Certificate of Ownership
issued by the relevant Ship Registry and dated not more than five (5) calendar
days prior to the Closing; and

 

  c) if the Unit is registered as above, a Certificate issued by the relevant
Ship Registry stating that the Unit is free from registered encumbrances and
dated not more than five (5) calendar days prior to Closing.

 

- 3 -



--------------------------------------------------------------------------------

At the time of delivery the Buyer and Seller shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date, time and
location (including coordinates) of delivery of the Unit from the Seller to the
Buyer.

 

6. Encumbrances

The Seller warrants that the Unit, at the time of delivery, will be free from
all encumbrances and maritime liens or any other debts or charges of any nature.

 

7. [Reserved]

 

8. Warranties

 

  a) The Seller warrants that the Unit shall be free of all charges, liens and
encumbrances of any nature at the time of delivery.

 

  b) Except as is otherwise expressly set forth in this Agreement, the Seller
hereby expressly disclaims any and all representations and warranties, express,
implied or statutory, including but not limited to, the class, class status,
design, condition, merchantability, seaworthiness of, or the quality of the
material, equipment or workmanship in, the Unit or any Included Items or as to
fitness for a particular purpose or any particular trade, and Buyer confirms
that it has not entered into this Agreement in reliance upon any such
representations or warranties.

 

  c) Seller further disclaims all other liabilities in respect of the Unit and
the Included Items at common law or in contract (except as is otherwise
expressly provided herein), or tort or statute or otherwise, including without
limitation strict liability.

 

  d) Buyer warrants that it will use its best efforts to win the ONGC Tender.

 

9. Excluded Assets and Other Intellectual Property

It is expressly agreed that the Buyer is not purchasing, acquiring or otherwise
obtaining any right, title or interest hereunder in any asset of the Seller or
any of its affiliates other than the Unit and Included Items. Without limiting
the generality of the foregoing, the transactions contemplated hereby shall
expressly exclude all of the Seller’s right, title and interest in the names
“Seahawk Drilling, Inc.” or any derivative thereof, or any trade names,
trademarks, identifying logos or service marks related thereto or employing the
words “Seahawk Drilling, Inc.” or any part or variation of any of the foregoing
(collectively, hereinafter called the “Seller Trademarks and Logos”). Neither
the Buyer nor any of its affiliates shall make any use of the Seller Trademarks
and Logos at any time, including through the use of stationery or letterhead;
provided, however, that the Buyer shall have a period of up to 30 days after the
Closing Date in which, at its own cost, to remove from the Unit transferred on
the Closing Date, or paint over, any of the Seller Trademarks and Logos.

 

- 4 -



--------------------------------------------------------------------------------

10. Term and Termination Rights

This Agreement is effective upon execution by both parties and terminates on the
later of (hereinafter called the “Termination Date”), (i) February 8, 2011 and
(ii) if the Buyer has been awarded the ONGC Tender after January 12, 2011 and
before February 8, 2011, the date that is thirty (30) calendar days after the
Buyer is notified that it has been awarded the ONGC Tender subject to the
following termination rights of each party:

a) In case of Buyer’s Default

Should the Deposit not be paid in accordance with Clause 2, the Seller has the
right to terminate this Agreement without giving any written notice to Buyer. As
used in this Agreement, “in writing” or “written” shall mean a letter,
registered letter, telefax or other modern form of written communication
delivered from one party to the other.

Should the Purchase Price not be paid in accordance with Clause 5 or otherwise
in accordance with the terms of this Agreement or should the Buyer fail, when
this Agreement requires the Closing to occur, to make any other payments or
deliveries, or take any other actions, required to be made by Buyer at Closing
in accordance with the terms of this Agreement, the Seller have the right to
terminate this Agreement without giving any written notice to Buyer, in which
case this Agreement shall then terminate, the Deposit (together with interest
earned thereon) shall be released to the Seller and Seller shall have the right
to pursue claims available under the applicable law against Buyer.

Should Buyer or Essar Oilfields Services Ltd. Mauritius fail to indemnify Seller
Indemnitees in accordance with Clause 14 below, the Seller have the right to
terminate this Agreement without giving any written notice to Buyer, in which
case this Agreement shall then terminate, the Deposit (together with interest
earned thereon) shall be released to the Seller and Seller shall have the right
to pursue claims available under the applicable law against Buyer.

b) In case of Seller’s Default

Should the Seller fail, when this Agreement requires the Closing to occur, to
make any deliveries, or take any other actions, required to be made by Seller at
Closing in accordance with the terms of this Agreement, the Buyer (as its sole
and exclusive remedy) has the right to cancel this Agreement, in which case this
Agreement shall then terminate, the Deposit (together with interest earned
thereon) shall be released to the Buyer and Buyer shall have the right to pursue
claims available under the applicable law against Seller.

 

11. Confidentiality

As further described in the parties’ Confidentiality Agreement dated May 21,
2010, Seller and Buyer agree that they will keep confidential the sale of the
Unit and the terms of this Agreement and will not disclose the same to anyone
without the other’s prior written agreement, except (a) as required by
applicable law, (b) to legal or other professional

 

- 5 -



--------------------------------------------------------------------------------

advisors or auditors and (c) that the Seller shall be entitled to disclose the
same to any financing parties to the Seller or their affiliates or related
companies (and to such affiliates and related companies). Any press release made
by either party will be subject to the prior approval of the other party, except
that the other party may not disapprove of any portion thereof to the extent
such disapproval would result in violation of applicable law.

 

12. Technical Collaboration Agreement

The parties agree to execute a Technical Collaboration Agreement with respect to
the ONGC Tender contemporaneously with the execution of this Agreement on the
terms and conditions as may be agreed between the parties.

 

13. Subjects

The respective rights and obligations of the Seller and the Buyer hereunder
(other than the parties’ obligations under Clauses 2 and 14) shall be subject to
the fulfilment of the following conditions:

 

  a) Both parties giving written notice of approval of this Agreement by each
party’s board of directors prior to the signing of this Agreement; and

 

  b) Buyer giving written notice of approval of this Agreement by the board of
directors of Essar Oilfield Services Ltd. within seven (7) calendar days of the
signing of this Agreement; and

 

  c) Award of the ONGC Tender to Buyer no later than February 8, 2011, or any
mutually agreed upon date thereafter; and

 

  d) issuance of any necessary authorisation, licence or approval for the
transaction, under relevant laws or agreements, including without limitation
clearance from all relevant flagging or registry authorities for transfer of the
Unit in U.S. federal waters; and

 

  e) Buyer obtaining of clearance from any relevant authorities to take delivery
of the Unit in U.S. federal waters, and to the extent necessary, Seller shall
provide reasonable assistance with this matter; and

 

  f)

release of all encumbrances relating to the Unit existing under or in connection
with any financings of the Seller or their affiliates or related companies,
completion of arrangements reasonably satisfactory to the Seller under any such
financings that include restrictions that apply to the sale and, without
limiting Clause 13(a) above, consent from any financing parties to the Seller or
their affiliates or related companies required for the transfer of the Unit; and
there shall not have occurred (and be continuing after any repairs are made) a
material adverse effect (other than a total or constructive total loss, which is
addressed in

 

- 6 -



--------------------------------------------------------------------------------

 

Clause 4(c)(i)) on the condition of the Unit since inspection by the Buyer (for
the avoidance of doubt, fair wear and tear shall not be a material adverse
effect); provided, however, that, in the event this condition would not
otherwise be fulfilled and the Seller so request, the Buyer and the Seller shall
negotiate in good faith a reduction in the Purchase Price that reflects the cost
of the repairs to the Unit required to cause this condition to be fulfilled,
and, with such reduction in the Purchase Price, this condition shall be deemed
fulfilled.

In the event that any of the conditions specified in Clauses 13(a) through 13(f)
is not fulfilled by Closing (provided, however, that the foregoing date shall be
extended by one (1) calendar day for each calendar day the Closing is delayed
for fulfilment of the condition specified in Clause 13(f) as a result of repairs
being undertaken pursuant to Clause 4(c)(ii)), this Agreement may be terminated
by either party hereto, whereafter (X) this Agreement shall be null and void,
(Y) the Deposit shall be released to the Buyer, unless the Buyer has been
awarded the ONGC Tender on or before February 8, 2011 or any mutually agreed
upon date thereafter, and decides not to proceed for closing as stipulated under
Clause 5, in which case the Deposit shall be released to the Seller so long as
the Seller is materially in compliance with its obligations under the Agreement
and (Z) neither party shall have any claim of whatsoever nature against the
other.

 

14. Indemnification

Except as otherwise limited by this Clause 14 from and after the Closing, the
Buyer and Essar Oilfields Services Ltd. Mauritius, agree to indemnify, defend
and hold the Seller, and each of its officers, directors, employees, agents,
shareholders, members and controlling persons and their respective successors
and assigns (collectively, hereinafter called the “Seller Indemnitees”) harmless
from and against and in respect of damages actually suffered, incurred or
realized by such Seller Indemnitee (collectively, hereinafter called “Seller
Losses”), arising out of or resulting from or relating to claims from an
unrelated third party (hereinafter called “Third-Party Claims”) relating to the
Unit to the extent such Seller Losses relate to the period after the Closing.

All claims for indemnification under this Clause 14 shall be asserted and
resolved as follows:

 

  (a) Seller will promptly give the Buyer notice of any matter that Seller has
determined has given or could give rise to a right of indemnification under this
Agreement, stating the amount of the losses, if known, and method of computation
thereof, all with reasonable particularity, and stating with particularity the
nature of such matter. Failure to provide such notice shall not affect the right
of the Seller to indemnification except to the extent such failure shall have
resulted in liability to the Buyer that could have been actually avoided had
such notice been provided within such required time period.

 

  (b)

Buyer, at its option, assume and control the defense of such Third-Party Claim
at the Buyer’s expense and through counsel of the Buyers’s choice reasonably
acceptable to Seller. In the event Buyer assumes the defense against any such
Third Party Claim as

 

- 7 -



--------------------------------------------------------------------------------

 

provided above, Seller shall have the right (but not the obligation) to
participate at its own expense in the defense of such asserted liability, shall
cooperate with the Buyer in such defense and will attempt to make available on a
reasonable basis to the Buyer all witnesses, pertinent records, materials and
information in its possession or under its control relating thereto as is
reasonably required by the Buyer. In the event the Buyer does not elect to
conduct the defense against any such Third-Party Claim within 30 days after
notice of any such Third-Party Claim, or such shorter period as is reasonably
required, the Seller shall (upon further notice to the Buyer) have the right to
undertake the defense thereof, and the Buyer shall pay all reasonable costs and
expenses of such defense as incurred and shall cooperate with the Seller (and be
entitled to participate) in such defense and attempt to make available to it on
a reasonable basis all such witnesses, records, materials and information in its
possession or under its control relating thereto as is reasonably required by
the Seller. Except for the settlement of a Third-Party Claim that involves the
payment of money only and for which the Seller is totally indemnified by the
Buyer, no Third-Party Claim may be settled without the written consent of the
Seller.

 

  (c) Payment of any amounts due pursuant to this Clause 14 shall be made in
United States Dollars in immediately available funds by wire transfer to a bank
account or accounts to be designated by Seller within fifteen calendar days
after notice is sent by the Seller.

 

  (d) If and to the extent Seller shall make written demand upon the Buyer for
indemnification pursuant to this Clause 14 and Buyer shall refuse or fail to pay
in full within fifteen calendar days of such written demand the amounts demanded
pursuant hereto and in accordance herewith, then the Seller may utilize any
legal or equitable remedy to collect from the Buyer the amount of its losses
indemnifiable hereunder.

 

15. No Special Damages

IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS AGREEMENT OR OTHERWISE IN
RESPECT OF THIS AGREEMENT FOR EXEMPLARY, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES TO AN
UNAFFILIATED THIRD PARTY IN CONNECTION WITH A THIRD-PARTY CLAIM, IN WHICH EVENT
SUCH DAMAGES SHALL BE RECOVERABLE.

 

16. Assignment

The rights and obligations hereunder of each of the parties hereto shall not be
assignable without the prior written consent of the other party; provided,
however, that the Buyer may nominate an affiliate of the Buyer to take title to
the Unit at Closing provided that the taking of title to the Unit by such
nominee instead of the Buyer does not cause the Seller or any of their
affiliates or related companies to incur any incremental expenses or
liabilities. Any company so nominated by the Buyer shall be nominated by notice
in writing to the Seller on or before twenty (20) calendar days prior to
Closing. For the avoidance of doubt, it is hereby expressly agreed by the Buyer
that, in the event that a nominee is to take title to the Unit,

 

- 8 -



--------------------------------------------------------------------------------

the Buyer shall remain responsible for the obligations of the Buyer under this
Agreement. Notwithstanding the foregoing, the Seller may assign its rights and
obligations to an affiliate without Buyer’s prior written consent.

 

17. Fees and Costs

Subject to Clause 7 above, each party shall be responsible for its own fees and
expenses in relation to the preparation and execution and implementation of this
Agreement.

 

18. Notices

Any and all notices to be given under the terms of this Agreement shall be given
in writing and shall be delivered by facsimile or first class post to the
following address:

To the Seller:

 

Address:    Seahawk Drilling, Inc    5 Greenway Plaza, Suite 2700    Houston,
Texas 77046 Attention:    Mr. Robert Moore, Vice President Corporate Development
& Planning Fax:    +1 713-369-7312 Attention:    Mr. Alejandro Cestero, Senior
Vice President, General Counsel & Chief Compliance Officer Fax:    +1
713-369-2761

To the Buyer:

 

Address:    Essar Oilfield Services India Limited,    Equinox Business Park,   
Building ‘B”, 5th Floor,    LBS Marg, Off BKC, Kurla (W),    Mumbai – 400 070,
   India. Attention:    Mr.Anand Amladi, Vice President-Commercial, Fax:    + 91
22 6708 2178 Attention:    Capt. Sajid Y. Syed, Jt. Gen Manager Business
Development, Fax:    + 91 22 6708 2178

Notice shall be effective, in the case of delivery by post, on actual receipt
and in the case of a facsimile, on receipt by the sender of a confirmed
transmission report.

 

- 9 -



--------------------------------------------------------------------------------

19. Entire Agreement

This Agreement (including without limitation its Appendices) constitutes the
entire agreement between the parties hereto and supersedes all prior
negotiations, representations or agreements relating to the subject matter of
this Agreement, whether written or oral. No changes, alterations or
modifications to this Agreement shall be affected unless in writing and signed
by the parties hereto.

 

20. Counterparts

This Agreement may be executed simultaneously in any number of counterparts each
of which, when so executed, shall be deemed to be an original and all of which
taken together shall constitute one and the same Agreement.

 

21. Third Party Rights

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement, except that the Seller’s affiliates and related
companies shall be beneficiaries of Clauses 2, 16, 17 and 22.

 

22. Governing law

This Agreement shall be governed by and construed in accordance with English
law.

 

23. Arbitration

Any and all disputes arising out of or in connection with the interpretation,
performance, non-performance, validity, extension, modification or termination
of this Agreement, shall be settled by arbitration conducted in accordance with
the Rules of Arbitration of the International Chamber of Commerce (hereinafter
called “ICC”) as in effect on the date hereof and the following procedure shall
be followed in such arbitration:

 

  (a) Each party shall appoint its own arbitrator. In case a party fails to
appoint an arbitrator within fifteen (15) days, then the arbitrator already
appointed by one party shall be the sole arbitrator.

 

  (b) In case each party appoints its own arbitrator, then the party-appointed
arbitrators shall, within fifteen (15) days of their appointment, jointly
appoint one or more arbitrators who shall be the President/Chairman of the
arbitral panel.

 

  (c) The venue of the arbitration shall be London and the arbitration shall be
conducted in the English language.

 

- 10 -



--------------------------------------------------------------------------------

  (d) The award shall be in writing, in English and be a reasoned award. The
prevailing party shall be entitled to claim its costs and expenses (including
reasonable counsel fees), but the arbitral tribunal shall not be required to
award costs and expenses.

 

  (e) The award shall be final and conclusive and judgment thereon may be
entered in any court for its enforcement. In addition, the Parties agree that no
party shall have any right to commence or maintain any lawsuit or legal
proceeding of any kind concerning a dispute hereunder until the dispute has been
determined in accordance with the arbitration procedure provided for herein and
then only for enforcement of the award rendered in such arbitration.

 

  (f) During the pendency of any arbitration, each party shall continue to
perform its obligations hereunder; (ii) neither party shall exercise any
remedies hereunder arising by virtue of the matters in dispute; and (iii) any
party shall be entitled to apply only to the arbitral tribunal for any equitable
relief or interim measures.

 

  (g) The joinder of or claims against any third parties to any dispute between
the Parties herein shall not render this arbitration agreement void, inoperative
or incapable of performance and the Parties agree that joinder of or claims
against such third parties who are not parties to this arbitration agreement
shall not be pleaded or raised as a defense to defeat, delay or avoid any
arbitration proceedings commenced or to be commenced pursuant to this
arbitration agreement.

 

  (h) The Parties expressly agree that notwithstanding anything contained in
this Agreement or in the laws of India, Part I of the [Indian] Arbitration and
Conciliation Act, 1996 (or any succeeding Act) shall not apply to any
arbitration proceedings commenced pursuant to this arbitration agreement or to
any award made thereto.

 

24. Severability

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent,
and only to the extent, of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
portions of such provision or the other provisions hereof, and the invalidity of
all or part of a particular provision in a particular jurisdiction shall not
invalidate the same in any other jurisdiction. Nothing in this Agreement shall
operate to limit or exclude any liability for fraud.

 

- 11 -



--------------------------------------------------------------------------------

Signed for and on behalf of Seahawk Drilling LLC    Signed for and on behalf of
Essar Oilfield Services India Ltd. /s/ Randall D. Stilley    /s/ Anand D. Amladi
Name: Randall D. Stilley    Name: Anand D. Amladi Designation: President and
Chief Executive Officer    Designation: Vice President-Commercial In presence of
   In presence of /s/ Debbie Venditto    /s/ Dibyendo Dey Name: Debbie Venditto
   Name: Dibyendo Dey Designation: Sr. Executive Assistant    Designation:
General Manager - Fin

 

- 12 -



--------------------------------------------------------------------------------

APPENDIX 1

The Unit is a Bethlehem JU-250 mat-supported, self-elevating, jack-up, mobile
offshore drilling unit capable of operating in up to 250 ft water depth and to
drill to 20,000 ft. The unit consists of upper hull (platform), three columns
built into lower hull (mat).

Official Vanuatu Registry Information

 

Unit Type: Bethlehem Mat Slot 250 design jackup    Official Number: 1829    Call
Sign: YJVR2 IMO Number: IMO8756227    Name of Vessel: SEAHAWK 2505    Service:
NON SELF-PROPELLED MODU Home Port: Port Villa, Vanuatu    Former Name: Pride
Oklahoma    Classed By: American Bureau of Shipping    Built By: Sembawang
Bethlehem PTE. LTD.    Year Built/Completed: 1975 Built At: Singapore   



--------------------------------------------------------------------------------

APPENDIX 2

CRANES, HOISES, AND MATERIALS HANDLING

 

Cranes, Revolving, Main   

Quantity

  

:   2

Specification (API, etc)

  

:   ABS

Make

  

:   Link-Belt

Type

  

:   ABS 218A

Location (stbd, port, aft, frwd)

  

:   Port & Starboard

Rig Floor Winches (non man-riding)   

Quantity

  

:   2

Make

  

:   Ingersoll-Rand

Monkey Board Work Winch   

Quantity

  

:   1

Make

  

:   Ingersoll-Rand

Rig floor “Man-Riding” Winch   

Quantity

  

:   2 (1 on rig floor, 1 underneath rig floor)

Make

  

:   Ingersoll-Rand

Utility Winch (i.e. Deck Winch)   

Quantity

  

:   1

Make

  

:   Ingersoll-Rand

Locations

  

:   Texas Deck

Quantity

  

:   4

Make

  

:   RAM

Location

  

:   1 on helideck, 1 on maindeck, 2 around rig



--------------------------------------------------------------------------------

HELICOPTER LANDING DECK

 

Location (frwd/aft/port/stbd)

  

:   Forward

Dimensions (ft x ft)

  

:   60’ x 60’

AUXILIARY EQUIPMENT

 

Water Distillation   

Quantity

  

:   1

Make/Type

  

:   Sea Recovery /SRC North Sea 112M3/HR/D2

Electric Welding Sets   

Quantity

  

:   2

SEWAGE TREATMENT   

System type

  

:   Wastewater Treatment Type II (3,593 gal/day)

  



--------------------------------------------------------------------------------

Drilling Equipment

 

Derrick/Mast   

Make/Type

  

:   Continental Emsco / 20RD

Drawworks   

Make/Type

  

:   Continental Emsco/ C-3 Type II

Motors make/type

  

:   EMD / D79-MB-DC

Quantity

  

:   2

Independent fresh water cooling system for brakes

  

:   Yes

Auxiliary Brake   

Make

  

:   Baylor Elmagco

Slickline Unit   

Make/model

  

:   Mathey GCS-B2

Crown Block   

Make/Type

  

:   Continental Emsco/Model: RA-60

Travelling Block   

Make/Type

  

:   Oilwell/ Model: B-500 / SN: QW462.5

Drilling Line   

Diameter (inches)

  

:   1  1/2”

Dead Line Anchor   

Make/Type

  

:   National Type EB

Rotating Table   

Make/Type

  

:   National / C375

Maximum opening (inches)

  

:   37  1/2”

Driven by an independent electric motor

  

:   EMD / D-79

Master Bushings   

Make/Type

  

:   National / C375

Top Drive   

Make

  

:   Varco / TDS-11SA

Type (electric/hydraulic)

  

:   Electric

Inside BOP Valve   

Quantity

  

:   2

Circulation Subs   

Quantity

  

:   2

Drill Pipe Elevators   

Size (inches)

  

:   5 in

Quantity

  

:   2

Drill Pipe Hand Slips   

Size (inches)

  

:   5”

Quantity

  

:   2

Drill Collar Slips   

Size (inches)

  

:   6  3/4” x 8 1/4”

Quantity

  

:   1

Size (inches)

  

:   5  1/2” x 7”

Quantity

  

:   1

Drillpipe Spinner   

Size - max/min (inches)

  

:   3” to 8”

Mud Saver Bucket   

Make

  

:   Oteco / Mud Guard (model MG600)

Size (inches)

  

:   10  3/4”

Rotary Rig Tongs   

Quantity (sets)

  

:   2

Size range - max OD/min OD (inches/inches)

  

:   3  1/2” to 8  1/2”



--------------------------------------------------------------------------------

Rig Equipment

 

Diesel Engines   

Quantity

  

:   3

Make/Type

  

:   EMD / MD12-645-E8

AC - Generator   

Quantity

  

:   3

Make/Type

  

:   EMD / AB20N-6

SCR System   

Number of SCR

  

:   4 bays

Make/Type

  

:   Ross-Hill

Maximum continuous power total (kw)

  

:   1600 amp, 1200 kw each bay (4800 kw total)

Output volts

  

:   750 volts

Main Power Transformer   

Quantity

  

:   2

Make/Type

  

:   ACME Electric Corp./ 3-Phase Transformer

Air Compressors - Cold Start   

Quantity

  

:   1

Make

  

:   Quincy

Air Compressors - Medium Pressure (rig air)   

:   

Quantity

  

:   3

Make

  

:   Quincy

Air Compressors - Low Pressure (bulk air)   

Quantity

  

:   1

Make

  

:   Quincy

EMERGENCY GENERATOR - Engine   

Quantity

  

:   1

Make/Type

  

:   Caterpillar, D379 TA

AC - Generator

  

Quantity

  

:   1

Make/Type

  

:   Caterpillar, D379



--------------------------------------------------------------------------------

WELL CONTROL

 

DIVERTER (Typical 21 1/4” 2000 psi wp)   

Annular

  

Make/type

  

:   Hydril MSP-2000-21-1/4

Maximum bore (in)

  

:   21  1/4”

Working pressure (psi)

  

:   2,000 psi

Diverter Flow Lines   

Quantity

  

:   2

Valve make/type

  

:   Grove / 12” ANSI Class 600 ball valve

Quantity

  

:   2

Diverter Control Panel   

:   

Primary make/type

  

:   Same as BOP Control

Remote make/type

  

:   Same as BOP Control

Ram Type Preventers   

Quantity

  

:   1

Make/model

  

:   Cameron “U” type

Type (single/double/triple)

  

:   Double

Size (inches)

  

:   13  5/8

Working pressure (psi)

  

:   10,000 psi

Quantity

  

:   1

Make/model

  

:   Cameron “U” Type

Type (single/double/triple)

  

:   Single

Size (inches)

  

:   13  5/8

Working pressure (psi)

  

:   10,000 psi

Available Rams (installed & spare)   

Quantity/type/size

  

:   2 / pipe ram / 5 in

Quantity/type/size

  

:   1 / blind shear ram

BOP Ram Configuration (normal)   

Upper

  

:   5” Pipe Ram

Middle

  

:   Shear Blind Ram

Lower

  

:   5” Pipe Ram



--------------------------------------------------------------------------------

Annular Preventer   

Quantity

  

:   1

Make/Type

  

:   Shaffer / Mdl: 13-5/8-5K

Size (inches)

  

:   13  5/8”

Working pressure (psi)

  

:   5,000 psi

Kill Line Valves   

Quantity

  

:   2

Make/Type

  

:   Cameron Gate Valve

Working pressure (psi)

  

:   10,000 psi

Choke Line Valves   

Quantity

  

:   2

Size (inches)

  

:   4  1/16”

BOP CONTROL SYSTEM

 

Accumulator Unit   

Make

  

:   Koomey

Model/Type

  

:   Type 80, model ST-315-15-3

Accumulator Hydraulic Pumps   

Electric driven reciprocating pumps

  

Quantity

  

:   1

Make

  

:   CAD Control System

Model

  

:   Triplex Model: 3517

Air driven

  

Quantity

  

:   3

Make

  

:   CAD

Primary Control Panel   

Control panel make/model

  

:   Koomey

Remote Control Panels   

Make/Model

  

:   Koomey

Quantity

  

:   2

Choke Manifold (see also H.3)   

Nominal size (inches)

  

:   4  1/16 in

Minimum ID (inches)

  

:   

Maximum WP (psi)

  

:   10,000 PSI

Make/model

  

:   Swaco

Quantity of hydraulic power chokes

  

:   2

Make/model

  

:   Swaco

FLEXIBLE CHOKE & KILL LINES (BOP to MANIFOLD)

Quantity

  

:   1

ID (inches)

  

:   3”

Working pressure (psi)

  

:   10,000 psi (15,000 psi test pressure)

BOP HANDLING   

BOP Hoist System

  

Quantity of hoists

  

:   2



--------------------------------------------------------------------------------

MUD SYSTEM

 

Mud Pumps   

Quantity

  

:   2

Make

  

:   Continental Emsco

Model

  

:   FB-1600

Type (triplex/duplex)

  

:   Triplex

Mud pump drive motors/pump

  

:   

Motor type

  

:   EMD D79

Transfer Pumps/Mixing Pumps   

Mixing Pumps

  

Quantity

  

:   2

Make/model

  

:   Mission Magnum 5x6x13

Transfer Pumps Mixing and transfer pumps interchangeable

Quantity

  

:   8

Make/model

  

:   Mission Magnum 5x6x13

Standpipe Manifold   

Quantity of standpipes

  

:   2

Standpipes ID (inches)

  

:   4  1/16” I.D.

Main Mud Tanks (Active, Reserve, and Slug)   

Quantity

  

:   3

Total capacity - usable (bbls)

  

:   1,552 bbls

Pill/Slug Tank   

Slug Tank Usable capacity (bbls)

  

:   140 bbls

Mud agitator

  

:   Brandt/ Mdl: MA30/PTE10

Trip Tank   

Usable capacity (bbls)

  

:   20 bbls (4’ x 5’ x 8.5’)

Capacity/foot (bbl/ft)

  

:   4 bbls/ft

Electric pump make

  

:   

Model/type

  

:   Mission Magnum/ 3x2

Shale Shakers   

Primary (Downstream)

  

:   

Quantity

  

:   3

Make/model

  

:   Derrick / FLC-503

Cascading (Upstream)

  

:   

Quantity

  

:   3

Make/model

  

:   Brandt

Desander   

Quantity

  

:   1

Make/Model

  

:   Derrick / 2148-90F-3TA

Desilter   

Quantity

  

:   1

Make/Model

  

:   Derrick / 2148-90F-3TA

Mud Cleaner   

Quantity

  

:   1

Make/Model

  

:   Derrick / 2148-90F-3TA

Mud/Gas Separator (Poor Boy)   

Make/Type

  

:   Swaco

Degasser   

Make/Type

  

:   Swaco / Vacuum

Nominal flow rate (bbl/min)

  

:   1,000 gpm



--------------------------------------------------------------------------------

Mud Agitators   

Quantity

  

:   2

Make/Model

  

:   Brandt / MA30 / PTE10



--------------------------------------------------------------------------------

BULK SYSTEM

 

Barite/Bentonite Silos   

Quantity

  

:   2 Barite

Cement Silos   

Quantity

  

:   3

Surge Tank for Barite/Bentonite   

Quantity

  

:   1

Mud Hopper   

Quantity

  

:   2

Cementing Standpipe   

Quantity

  

:   1



--------------------------------------------------------------------------------

ACCOMMODATIONS

 

Company Representative’s Office   

Quantity

  

:   1

Contractor’s Representative’s (OIM) Office   

Quantity

  

:   1

Control Room   

Quantity

  

:   1

Radio Room   

Quantity

  

:   1

Hospital (Medic First Aid) Room   

Number of Examination Table / beds / bunks

  

:   1 bunk, 1 bed

On-Board Network Server Room   

Located at (machinery / main / upper / top deck)

  

:   1- Control room

LIVING QUARTERS

 

Accommodations

  

Total beds

  

:   78

Galley

  

Quantity

  

:   1

Mess Seating Capacity

  

Main Mess seating capacity

  

:   20

Meeting Rooms

  

Quantity

  

:   1

Recreation Rooms

  

Quantity

  

:   1



--------------------------------------------------------------------------------

SURVIVAL EQUIPMENT

 

Lifeboats   

Make/Type

  

:   Whittaker

Quantity

  

:   1

Capacity (persons/craft)

  

:   36

Locations (fore,aft,port,stbd)

  

:   Port

Make/Type

  

:   Whittaker

Quantity

  

:   1

Capacity (persons/craft)

  

:   54

Locations (fore,aft,port,stbd)

  

:   Starboard



--------------------------------------------------------------------------------

APPENDIX 3

 

1. Purchase Price of Unit

The total price for the Unit shall be United States Dollars fourteen million
five hundred fifty thousand (US$14,550,000.00).

 

2. Deposit

Subject to the provisions of Clause 2 of the Agreement, the Buyer shall pay to
Seller as a Deposit United States Dollars two hundred ninety-one thousand
($291,000.00), free of bank and other charges and withholdings.